IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 30, 2009

                                     No. 08-30905                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



WOODY VOINCHE

                                                   Plaintiff - Appellant
v.

UNITED STATES DISTRICT COURT; FBI; ROBERT MUELLER

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:08-CV-45


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given by the
ruling of that court.
       AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.